DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 19 September 2022.  Claims 1-21 are currently under consideration.  The Office acknowledges the amendments to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia Molina et al. (U.S. Pub. No. 2017/0000970 A1; hereinafter known as “Garcia Molina ‘970”), in view of Garcia Molina (U.S. Pub. No. 2016/0296164 A1; hereinafter known as “Garcia Molina ‘164”) and Garcia Molina (U.S. Pub. No. 2018/0311462 A1; hereinafter known as “Garcia Molina ‘462”).  Garcia Molina ‘970 discloses a system configured to measure slow wave activity during a sleep session (Abstract; [0023]-[0024]), the system comprising: one or more EEG sensors 18/306 ([0023]-[0026]; [0035]); one or more sensory stimulators 16/310 configured to provide first auditory tones to a subject ([0026]; [0029]); and one or more processors 20 coupled to the one or more EEG sensors and the one or more sensory stimulators, the one or more processors configured by machine-readable instructions ([0023]; [0031]-[0033]; [0059]) to: detect, via the one or more EEG sensors, slow wave activity of the subject during a sleep session ([0024]) and control, based on the detection of the slow wave activity, the one or more sensory stimulators to deliver the first auditory tones to the subject to increase the SWA ([0005]-[0007]; [0023]-[0024]; [0027]; [0029]); and generate a personalized model for the subject based on a cumulative number of the first auditory tones delivered to the subject ([0051]; total number of tones delivered) and a cumulative amount of SWA of the subject during prior sleep sessions in which the first auditory tones were provided to the subject ([0049]-[0050]), such that the personalized model is configured to provide personalized information related to a personalized SWA increase derived from the first auditory tones provided to the subject ([0025]; [0045]; [0050]-[0051]; [0067]).  Garcia Molina ‘970 fails to disclose obtaining, via a baseline model, baseline information related to a baseline SWA increase derived from second auditory tones provided to an age matched population of subjects, wherein the baseline model is configured to provide the baseline information based on a cumulative number of the second auditory tones delivered to the age matched population, and generating the personalized model also based on the baseline information, as well as that each of the first auditory tones is less than one decisecond in length. Garcia Molina ‘164 discloses a similar system configured to measure SWA during a sleep session (Abstract; [0021]) comprising one or more processors 20 ([0025]) configured to obtain, via a baseline model, baseline information related to a baseline SWA increase derived from an age matched population of subjects, and generating a personalized model based on the baseline information and prior sleep sessions of the subject in order to provide and utilize training data from a similar pool of users ([0031]; power in the delta band is SWA; [0037]-[0039]; [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Garcia Molina ‘970 by obtaining, via a baseline model, baseline information related to a baseline SWA increase derived from an age matched population of subjects, and generating the personalized model also based on the baseline information, as taught by Garcia Molina ‘164, in order to provide and utilize training data from a similar pool of users. To the extent that this proposed combination does not expressly teach that the baseline information is related to a baseline SWA increase derived from second auditory tones and the cumulative number of second auditory tones delivered to the age matched population, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination in such a manner, because Garcia Molina ‘970 teaches correlating SWA increase with auditory tones and a cumulative number of auditory tones delivered, so utilizing the same sort of data for the age matched population would be most effective.  The combination of Garcia Molina ‘970 and Garcia Molina ‘164 fails to expressly disclose that each of the first auditory tones is less than one decisecond in length. Garcia Molina ‘462 discloses a similar system configured to measure SWA during a sleep session (Abstract; [0020]) comprising one or more sensory stimulators configured to provide first auditory tones to a subject, wherein each of the first auditory tones is less than one decisecond in length, in order to increase SWA ([0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Garcia Molina ‘970 and Garcia Molina ‘164 with the tone length taught by Garcia Molina ‘462 because this is a known effective tone length for increasing SWA.

Claims 2-6, 8, 9, 11-16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Molina ‘970, in view of Garcia Molina ‘164.
Regarding claim 2, Garcia Molina ‘970 discloses a system configured to measure slow wave activity during a sleep session (Abstract; [0023]-[0024]), the system comprising: one or more sensors 18/306 configured to generate output signals conveying information related to brain activity of a subject during a sleep session ([0023]-[0026]; [0035]; e.g., EEG sensors); one or more sensory stimulators 16/310 configured to provide first sensory stimulation to the subject ([0026]; [0029]); and one or more processors 20 coupled to the one or more sensors and the one or more sensory stimulators, the one or more processors configured by machine-readable instructions ([0023]; [0031]-[0033]; [0059]) to: detect, based on the output signals, slow wave activity of the subject during a sleep session ([0024]) and cause, based on the detection of the slow wave activity, the one or more sensory stimulators to deliver the first sensory stimulation to the subject to increase the SWA ([0005]-[0007]; [0023]-[0024]; [0027]; [0029]); and generate a personalized model for the subject based on a cumulative amount of the first sensory stimulation delivered to the subject ([0051]; e.g., total number of tones delivered) and a cumulative amount of SWA of the subject during prior sleep sessions in which the first sensory stimulation was provided to the subject ([0049]-[0050]), such that the personalized model is configured to provide personalized information related to a personalized SWA increase derived from the first sensory stimulation provided to the subject ([0025]; [0045]; [0050]-[0051]; [0067]).  Garcia Molina ‘970 fails to disclose obtaining, via a baseline model, baseline information related to a baseline SWA increase derived from second stimulation provided to an age matched population of subjects, and generating the personalized model also based on the baseline information.  Garcia Molina ‘164 discloses a similar system configured to measure SWA during a sleep session (Abstract; [0021]) comprising one or more processors 20 ([0025]) configured to obtain, via a baseline model, baseline information related to a baseline SWA increase derived from an age matched population of subjects, and generating a personalized model based on the baseline information and prior sleep sessions of the subject in order to provide and utilize training data from a similar pool of users ([0031]; power in the delta band is SWA; [0037]-[0039]; [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Garcia Molina ‘970 by obtaining, via a baseline model, baseline information related to a baseline SWA increase derived from an age matched population of subjects, and generating the personalized model also based on the baseline information, as taught by Garcia Molina ‘164, in order to provide and utilize training data from a similar pool of users.  To the extent that this proposed combination does not expressly teach that the baseline information is related to a baseline SWA increase derived from second stimulation provided to the age matched population, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination in such a manner, because Garcia Molina ‘970 teaches correlating SWA increase with stimulation, so utilizing the same sort of data for the age matched population would be most effective.
Regarding claim 3, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and further discloses that the baseline model comprises sleep architecture information, second sensory stimulation information, and cumulative slow wave activity information for the age matched population of subjects.  Again, Garcia Molina ‘164 teaches a baseline model based upon information about previous sleep sessions of an age matched population of subjects and of the subject, and Garcia Molina ‘970 teaches that information about previous sleep sessions includes sleep architecture information, sensory stimulation information, and cumulative slow wave activity information ([0049]-[0051]).
Regarding claim 4, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses that the SWA of the subject during the sleep session indicates deep sleep ([0024]; [0028]; [0049]).
Regarding claim 5, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses that the one or more processors are further configured to detect, based on the output signals, SWA of the subject during a plurality of initial sleep sessions ([0045]; [0048]); store information related to the baseline SWA increase of the age matched population of subject ([0042]; [0054]; also, Garcia Molina ‘164 at [0038]); and generate an initial model describing initial SWA increases of the subject based on the stored information and the SWA of the subject during the plurality of initial sleep sessions ([0002]; [0045]; rejection of claim 1; utilizing information from prior sleep sessions, which can be the initial sleep sessions).
Regarding claim 6, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘164 further discloses that the information related to the baseline SWA increase of the age matched population of subjects is received or preprogrammed ([0038]-[0039]).
Regarding claim 8, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses that the one or more processors are further configured to generate the personalized model based on the initial model ([0025]; [0045]; [0050]-[0052]; e.g., the initial model is based upon prior sleep sessions, and it can be iteratively adjusted after each additional subsequent sleep session to generate a new, personalized, more effective model).
Regarding claim 9, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses that the one or more processors are further configured to modify the personalized model based on the baseline model and the SWA measured by the one or more sensors during the sleep session ([0025]; [0045]; [0050]-[0052]; e.g., the personalized model can be iteratively adjusted after each additional subsequent sleep session based upon the baseline model and new measurements to generate a new more effective model).
Regarding claim 11, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses that the one or more processors are further configured to determine a personalized SWA increase of the subject in a subsequent sleep session based on the baseline model and the modified personalized model ([0025]; [0045]; [0050]-[0052]).
Regarding claim 12, Garcia Molina ‘970 discloses a method for measuring slow wave activity during a sleep session with a system, the system comprising one or more sensors 18/306, one or more sensory stimulators 16/310, and one or more processors 20 (Abstract; [0023]-[0024]), the method comprising: generating, with the one or more sensors, output signals conveying information related to brain activity of a subject during the sleep session ([0023]-[0026]; [0035]; e.g., EEG sensors); detecting, with the one or more processors, slow wave activity of the subject during a sleep session based on the output signals ([0024]) and causing, based on the detection of the slow wave activity, the one or more sensory stimulators to deliver first sensory stimulation to the subject to increase the SWA ([0005]-[0007]; [0023]-[0024]; [0027]; [0029]); and generating a personalized model for the subject based on a cumulative amount of the first sensory stimulation delivered to the subject ([0051]; e.g., total number of tones delivered) and a cumulative amount of SWA of the subject during prior sleep sessions in which the first sensory stimulation was provided to the subject ([0049]-[0050]), such that the personalized model is configured to provide personalized information related to a personalized SWA increase derived from the first sensory stimulation provided to the subject ([0025]; [0045]; [0050]-[0051]; [0067]).  Garcia Molina ‘970 fails to disclose obtaining, via a baseline model, baseline information related to a baseline SWA increase derived from second stimulation provided to an age matched population of subjects, and generating the personalized model also based on the baseline information.  Garcia Molina ‘164 discloses a similar method for measuring SWA during a sleep session (Abstract; [0021]) with a system comprising one or more processors 20 ([0025]), the method comprising obtaining, via a baseline model, baseline information related to a baseline SWA increase derived from an age matched population of subjects, and generating a personalized model based on the baseline information and prior sleep sessions of the subject in order to provide and utilize training data from a similar pool of users ([0031]; power in the delta band is SWA; [0037]-[0039]; [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Garcia Molina ‘970 by obtaining, via a baseline model, baseline information related to a baseline SWA increase derived from an age matched population of subjects, and generating the personalized model also based on the baseline information, as taught by Garcia Molina ‘164, in order to provide and utilize training data from a similar pool of users.  To the extent that this proposed combination does not expressly teach that the baseline information is related to a baseline SWA increase derived from second stimulation provided to the age matched population, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination in such a manner, because Garcia Molina ‘970 teaches correlating SWA increase with stimulation, so utilizing the same sort of data for the age matched population would be most effective.
Regarding claim 13, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and further discloses that the baseline model comprises sleep architecture information, second sensory stimulation information, and cumulative slow wave activity information for the age matched population of subjects. Again, Garcia Molina ‘164 teaches a baseline model based upon information about previous sleep sessions of an age matched population of subjects and of the subject, and Garcia Molina ‘970 teaches that information about previous sleep sessions includes sleep architecture information, sensory stimulation information, and cumulative slow wave activity information ([0049]-[0051]).
Regarding claim 14, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses that the SWA of the subject during the sleep session indicates deep sleep ([0024]; [0028]; [0049]).
Regarding claim 15, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses detecting, with the one or more processors, based on the output signals, SWA of the subject during a plurality of initial sleep sessions ([0045]; [0048]); storing, with the one or more processors, information related to the baseline SWA increase of the age matched population of subject ([0042]; [0054]; also, Garcia Molina ‘164 at [0038]); and generating, with the one or more processors, an initial model describing initial SWA increases of the subject based on the stored information and the SWA of the subject during the plurality of initial sleep sessions ([0002]; [0045]; rejection of claim 1; utilizing information from prior sleep sessions, which can be the initial sleep sessions).
Regarding claim 16, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘164 further discloses that the information related to the baseline SWA increase of the age matched population of subjects is received or preprogrammed ([0038]-[0039]).
Regarding claim 18, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses generating the personalized model based on the initial model ([0025]; [0045]; [0050]-[0052]; e.g., the initial model is based upon prior sleep sessions, and it can be iteratively adjusted after each additional subsequent sleep session to generate a new, personalized, more effective model).
Regarding claim 19, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses modifying the personalized model based on the baseline model and the SWA measured by the one or more sensors during the sleep session ([0025]; [0045]; [0050]-[0052]; e.g., the personalized model can be iteratively adjusted after each additional subsequent sleep session based upon the baseline model and new measurements to generate a new more effective model).
Regarding claim 21, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses determining a personalized SWA increase of the subject in a subsequent sleep session based on the baseline model and the modified personalized model ([0025]; [0045]; [0050]-[0052]).

Claims 7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Molina ‘970 and Garcia Molina ‘164 as applied to claims 5, 9, 15, and 19 above, and further in view of Russell et al. (U.S. Pub. No. 2018/0256094 A1; hereinafter known as “Russell”).
Regarding claim 7, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses that the one or more processors are further configured to determine performance metrics that may include a sleep quality indicator following the plurality of initial sleep sessions ([0051]).  The combination of Garcia Molina ‘970 and Garcia Molina ‘164 fails to expressly disclose providing sleep quality feedback based on the baseline model.  Russell discloses a similar system for improving sleep of a subject (Abstract) wherein sleep quality feedback is provided to the subject based on a baseline model of subjects of an age matched population and based on subjective sleep quality information from the subject (as in Garcia Molina ‘970) in order to present a unified and normalized sleep quality score ([0040]; [0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Garcia Molina ‘970 and Garcia Molina ‘164 providing sleep quality feedback based on the baseline model, as taught by Russell, in order to present a unified and normalized sleep quality score.
Regarding claim 10, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses that the one or more processors are further configured to determine performance metrics that may include a sleep quality indicator following the sleep session based on the modified personalized model ([0051]).  The combination of Garcia Molina ‘970 and Garcia Molina ‘164 fails to expressly disclose providing sleep quality feedback based on the baseline model.  Russell discloses a similar system for improving sleep of a subject (Abstract) wherein sleep quality feedback is provided to the subject based on a baseline model of subjects of an age matched population and based on subjective sleep quality information from the subject (as in Garcia Molina ‘970) in order to present a unified and normalized sleep quality score ([0040]; [0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Garcia Molina ‘970 and Garcia Molina ‘164 providing sleep quality feedback based on the baseline model, as taught by Russell, in order to present a unified and normalized sleep quality score.
Regarding claim 17, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses determining performance metrics that may include a sleep quality indicator following the plurality of initial sleep sessions ([0051]).  The combination of Garcia Molina ‘970 and Garcia Molina ‘164 fails to expressly disclose providing sleep quality feedback based on the baseline model.  Russell discloses a similar method for improving sleep of a subject (Abstract) wherein sleep quality feedback is provided to the subject based on a baseline model of subjects of an age matched population and based on subjective sleep quality information from the subject (as in Garcia Molina ‘970) in order to present a unified and normalized sleep quality score ([0040]; [0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Garcia Molina ‘970 and Garcia Molina ‘164 providing sleep quality feedback based on the baseline model, as taught by Russell, in order to present a unified and normalized sleep quality score.
Regarding claim 20, the combination of Garcia Molina ‘970 and Garcia Molina ‘164 discloses the invention as claimed, see rejection supra, and Garcia Molina ‘970 further discloses determining performance metrics that may include a sleep quality indicator following the sleep session based on the modified personalized model ([0051]).  The combination of Garcia Molina ‘970 and Garcia Molina ‘164 fails to expressly disclose providing sleep quality feedback based on the baseline model.  Russell discloses a similar method for improving sleep of a subject (Abstract) wherein sleep quality feedback is provided to the subject based on a baseline model of subjects of an age matched population and based on subjective sleep quality information from the subject (as in Garcia Molina ‘970) in order to present a unified and normalized sleep quality score ([0040]; [0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Garcia Molina ‘970 and Garcia Molina ‘164 providing sleep quality feedback based on the baseline model, as taught by Russell, in order to present a unified and normalized sleep quality score.

Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that the proposed combination fails to teach or suggest obtaining the recited baseline information via a baseline model.  The examiner disagrees.  As detailed in the previous Office action and again supra, the ‘970 Publication teaches the bulk of the limitations but does not teach the limitation at issue.  The ‘164 Publication teaches obtaining, via a baseline model, baseline information related to a baseline SWA increase derived from an age matched population and generated a personalized model based on the baseline information and prior sleep sessions of the subject.  The ‘164 Publication does not teach that a cumulative number of auditory tones are delivered to the age matched population.  However, the ‘970 Publication teaches that SWA increases (and other performance metrics) may be correlated with a cumulative number of auditory tones that are delivered to subjects.  Thus, the ‘970 Publication provides motivation/suggestion to adjust the baseline model for providing baseline information so that the baseline information is based upon cumulative numbers of auditory tones delivered to the age matched population.  Further, the ‘970 Publication is already basing the personalized model on a cumulative number of auditory tones delivered to the subject, so using the adjusted baseline model/information based upon the age matched population would likely provide improvement and be more effective, as the inputs to the personalized model would be more similar and correspond to one another.  Accordingly, the proposed combination does provide all of the recited limitations, as the ‘164 Publication teaches a baseline model/information based upon an age matched population lacking from the ‘970 Publication, and the ‘970 Publication provides motivation for further modifying this baseline model/information with a cumulative number of auditory tones delivered.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791